DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims does/do not fall within at least one of the four categories of patent eligible subject matter because 101 rejections will be applied if the claimed computer/machine readable medium (even storage medium, for example) is not clearly defined to exclude non-statutory transitory media such as signals or transmission media.  The 101 rejection can be overcome if the claim recites non-transitory media.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claims 1-4, 6, 8, 9, 15, and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Alnas et al. (US 2020/0351745).

With regard to claims 1 and 8, Alnas teaches: A first network device of a wireless network, comprising: 
a processor (see figure 6: CPU: paragraph 84); and 
a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations (see figure 6, memory, paragraph 84), comprising: 
obtaining location data representative of a location of a mobile device (see step 1003, paragraphs 56 and 59: the examiner views mobility measurements information as location information.

Description of Disclosure - DETX (44):
   [0059] Hence, the particular scenario illustrated in FIG. 4 is an example only. For example, in further scenarios, there may not be required an involvement of a central control node 210. The relocation decision may be taken, e.g., at the source EC server 201. For further illustration, in some scenarios, if there is involvement of the control node 210, then the control node 210 may not communicate with the target EC server 202, but merely communicate with the source EC server 201. ); 
in response to the obtaining the location data (relocation decision: paragraphs 57-58), generating service application package data representative of a service the 
Description of Disclosure - DETX (23):
   [0038] Hence, in other words, according to various examples, an interface between EC servers is defined which supports transmission of the group context. Specifically, such an interface may be implemented on application-level. The EC application level may be defined in the EC servers; the interface may be logically defined on the same protocol stack layer as the EC application. Thus, the EC application itself may check whether the group context is available at the target EC server. According to various examples, said providing of the group context by the source EC server may include control signaling between the source EC server and the target EC server, e.g., is part of a negotiation whether providing of the group context is required. For example, according to certain implementations, it may be determined whether the group context is already available to the target EC server. Upon the determining being negative, i.e., if the group context is not available to the target EC server, it is possible to provide the group context to the target EC server. Hence, if the user context for a given user of the multi-user EC application is relocated and the group context of the multi-user EC application is not yet available to the target EC server to which the user context is relocated, then it is possible to provide the group context to the target EC server. Such determining whether the group context is available to the target EC server may include control signaling between the source EC server and the target EC server. Again, this control signalling may logically be implemented on the same protocol stack layer as the EC application. Hence, different instances of the EC application--being executed by the various EC servers including the source EC server and the target EC server--can determine whether the group context is already available to the target EC server. For example, a request/response message pair may be exchanged between the source EC server and the target EC server. This reduces overall control signaling overhead, because unnecessary provisioning of group context may be avoided. ); and 
in response to the generating the service application package data, facilitating a transfer of a wireless connection of the mobile device from being connected to the first 

    PNG
    media_image1.png
    620
    792
    media_image1.png
    Greyscale

With regard to claim 2, Alnas teaches:  wherein the service is a first application, wherein the service application package data is first service application package data (application associated with 861, user context)  , and further comprising: generating, by the first network device, second service application package data representative of a second service the mobile device is utilizing  (see figure 4, paragraphs 67-68, see application associated with 865 (group context) ).  
With regard to claim 3, Alnas teaches: in response to the aggregating, sending, by the first network device, the aggregated service application package data to the 

With regard to claim 4, Alnas teaches: in response to the aggregating, sending, by the first network device, the aggregated service application package data to the second network device (see steps 1007-1008 in figure 3: paragraphs 61-65.).  
With regard to claims 6 and 13, Alnas teaches: further comprising: after the sending the service application package data to the second network device, facilitating, by the first network device, a communication handover of the mobile device from being connected to the first network device to being connected to the second network device (paragraphs 43 and 49:  
   [0049] For example, the local control node 210 can perform tasks with respect to relocating an application from a source EC server 201-203 to a target EC server 201-203 of the EC system 200. For example, relocation of the EC application may be triggered due to mobility of the UE to which the EC application is provided. For example, relocation of the EC application may be due to a handover between cells 111-113 of the radio access network 150 of the cellular network 100. For example, relocation of the EC application may be triggered due to load balancing. ).  
With regard to claim 9, Alnas teaches: wherein the facilitating the transfer comprises sending the service application package data to the second network device (see steps 1007-1008 in figure 3: paragraphs 61-65.).  
With regard to claim 15, Alnas teaches: A machine-readable storage medium, comprising executable instructions that, when executed by a processor of a first network device of a wireless network (see figure 6: paragraph 84), facilitate performance of operations, comprising: 

in response to the receiving the location data, receiving first service application data representative of a first service the mobile device has been determined to have utilized from the mobile device  (paragraphs 38 and 60-64: See user context information.) ; 
in response to the receiving the first service application data, aggregating the first service application data with second service application data (application associated with 865 (group context) (paragraphs 61-68),  resulting in aggregated service application data (User and group context: see paragraphs 61-65, also see steps 3021-3023 in figure 8: paragraphs 100-103.  ); and 
in response to the aggregating, facilitating a handover (paragraphs 43 and 49). of the mobile device from the first network device to a second network device of the wireless network (see steps 1007-1008 in figure 3: paragraphs 61-65.).  


With regard to claim 18, Alnas teaches: wherein the handover to the second network device is based on a coverage area associated with the second network device (paragraphs 41-43: see figure 3).  



Claim Rejections - 35 USC § 103




The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 7, 12-14, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Alnas et al. (US 2020/0351745) in view of Caceres et al. (US 2021/0014755).

With regard to claims 5 and 12, Although Alnas’ system address relocation based mobility measurements (paragraphs 56-57), the system does not explicit teach the mobility measurements is associated with GPS.  Thus, Alnas fail to disclose/teach the facilitating the transfer comprises facilitating the transfer based on a global positioning system coordinate of the mobile device.  


   [0041] Movement of end device 180 along predetermined route 215 may be tracked via GPS and updates including end device 180 positions and/or times associated with wireless stations 110 connections may be used to generate mobility state information, for example, by scheduler 140. In other embodiments, scheduler 140 may track movement through signaling with MEC sites 135 and/or wireless stations 110 and end device 180. Mobility state information for end device 180 may be used by MEC sites 135 and/or wireless stations 110 to begin servicing the application for end device 180 and/or to adjust scheduled arrival/connection times. 

Therefore, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to use a GPS data of wireless device as mobility data as taught by Carceres for mobility measurement data of Alnas in order to maintain service continuity  and reduce jitter (Carceres: paragraphs 14-15).
With regard to claims 7 and 13: Although Alnas’ system address relocation based mobility measurements (paragraphs 56-57), the system does not explicit teach the mobility measurements is associated with speed of mobile device.  Thus, Alnas fail to disclose/teach wherein the communication handover is performed as a function of a speed of the mobile device.  

 [0073] Referring to FIG. 6, process 600 may include receiving mobility information and application service requirements from an end device (block 605). For example, upon initial attachment to a wireless network resource (e.g., MEC site 135-1), end device 180 may provide navigation information (e.g., starting location, destination location, departure time, mode of travel, etc.) along with service requirements for an application being executed on end device 180. According to an implementation, a predetermined route of travel may be determined from, for example, driving directions from another application or synched device (e.g., a map program, a GPS application, a vehicle navigation system, etc.), a mass transit and/or micro transit route schedule, an identified commuting pattern, etc. 
   [0074] Process 600 may also include determining multiple routes from the starting location to the destination location (block 610). For example, scheduler 140 may map out prospective mobility routes based on distance, travel time, traffic, etc., as well as the application, application service requirements, and the wireless stations and MEC sites along the prospective mobility routes. 

Therefore, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to use a travel time, navigation information, mode of travel of wireless device (function of speed) for mobility data as taught by Carceres for mobility measurement data of Alnas in order to maintain service continuity and reduce jitter (Carceres: paragraphs 14-15).


Carceres discloses a wireless system exchanges mobility control messages between MEC for handover management (see figure 6), similar to the system of Alnas.  In Carceres, the system includes mobility route information associated with predetermined route in mobility control messages (paragraphs 40, 59-61).  
0059] Route identifier/recommendation engine 415 may receive a predetermined route of travel from end device 180 as part of an initial request for service. In one implementation, route identifier/recommendation engine 415 may assign, for tracking purposes, a unique identifier to the instance of the application being serviced. Route identifier/recommendation engine 415 may map or translate the predetermined route into cells 210 associated with wireless stations 110 that will provide the requested service over the predetermined route. Route identifier/recommendation engine 415 may correlate the sequence of wireless stations 110 into a corresponding sequence of MEC sites 135 (referred to herein as a predetermined mobility control route) to service end device 180 while on the predetermined route. In one implementation, the sequence of wireless stations 110 and/or MEC sites 135 may be a full beginning to end sequence needed along the predetermined route of end device 180. In another implementation, the sequence of wireless stations 110 and/or MEC sites 135 may include a route segment. 
   [0060] Route distributer 420 may provide the predetermined mobility control route to wireless stations 110 and/or MEC sites 135 of the predetermined MEC route, via a mobility control message. When scheduler 140 is a distributed system, route distributor 420 may send the mobility control message to neighboring wireless stations 110 and/or MEC sites 135 that are in the predetermined mobility control route, for forwarding to their neighboring wireless stations 110 and/or MEC sites 135. Route distributor 420 may include with the mobility control message, information indicating the resources required for end device 180, whether the corresponding application is stateless or stateful, and a priority of the application, etc. 

Therefore, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to use predicted route for mobility data as taught by Carceres for mobility measurement data of Alnas in order to maintain service continuity  and reduce jitter (Carceres: paragraphs 14-15).

With regard to claim 20, Carceres also teaches: wherein the predicted route is based on historical location data representative of a previous location of the mobile device (paragraphs 35-36, 73: starting location. Also see paragraphs 41-43 for updating positions/predictions).  


Claims 10-11, 16, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Alnas et al. (US 2020/0351745) in view of Young et al. (US 10,841,974).

With regard to claims 10 and 16: Although Alnas discloses source server and target server exchanged request/response message pair (paragraph 38), Alnas does not explicit state response message is acknowledged data.  Thus, Alnas fail to disclose/teach the step of receiving acknowledgment data from the second network device in response to the sending the service application package data to the second network device


    PNG
    media_image2.png
    646
    824
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to receive acknowledgement message in response forwarding application data to another network device as taught by Young for session relocation/handover (request/response message pair) process of Alnas in order to improve latency (Young: column 1, lines 5-15).

With regard to claim 11, Young also teaches: wherein the acknowledgement data comprises an indication that the second network device has received the service application package data (column 10, lines 5-38).  


With regard to claim 17, Young also teaches: wherein the facilitating the handover comprises facilitating the handover based on an anticipated route of the mobile device in relation to the second network device (column 8, lines 43-60
    NWDAF 145 may include logic that analyzes user equipment (UE) mobility or session relocation information (such as registration for AF influence from PSA-UPF 135 and/or from intermediate UPFs 124). NWDAF 145 may include logic that stores migration threshold parameters and values, and may use these parameters and values for comparison to the parameters and values included in the session relocation information received from MECs 115. The migration threshold parameters and values may pertain to application and service requirements in relation to various network resources (e.g., physical, logical, virtual) including, for example, CPU, GPU, and memory; bandwidth, etc. According to an exemplary embodiment, NWDAF 145 may predict and/or initiate migration of end device 180 from source MEC 115-1 to target MEC 115-2 based on the threshold parameters and values. ).  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Wang (US 2019/0208449: see figure 4)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS R SMITH whose telephone number is (571)270-1096.  The examiner can normally be reached on Monday-Friday 9:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






3/24/2021
/MARCUS SMITH/           Primary Examiner, Art Unit 2419